Citation Nr: 1316506	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period from November 18, 2005 to December 9, 2012.

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder for the period since December 10, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2005.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, that granted entitlement to service connection and assigned an initial 10 percent rating for posttraumatic stress disorder effective July 11, 2005.  The Veteran perfected an appeal.
 
In August 2008, the RO granted a 30 percent rating for PTSD effective July 23, 2008, and the Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In an April 2011 decision, the Board, in pertinent part, denied entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder for the period since November 18, 2005.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties to that appeal entered into a Joint Motion for an Order Vacating in Part and Remanding the Board's April 2011 decision.  In March 2012 the Court issued an Order implementing the Joint Motion.  The case was then returned to the Board.

In November 2012, the Board remanded this case for further development consistent with the joint motion for remand.  In a January 2013 rating decision, the Appeals Management Center granted a 70 percent rating for posttraumatic stress disorder effective December 10, 2012.   
   
 
FINDINGS OF FACT
 
1.  For the period beginning November 18, 2005 to September 27, 2006, the Veteran's posttraumatic stress disorder was not manifested by more than occupational and social impairment with an occasional decrease in work efficiency. 

2.  For the period from September 28, 2006 to July 31, 2011, the Veteran's posttraumatic stress disorder was manifested by not more than occupational and social impairment with reduced reliability and productivity.

3.  Effective August 1, 2011, the Veteran's posttraumatic stress disorder was manifested by not more than occupational and social impairment, with deficiencies in most areas.    


CONCLUSIONS OF LAW
 
1.  The requirements for an initial evaluation in excess of 30 percent for posttraumatic stress disorder were not met from November 18, 2005 to September 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.130 (West 2002 & Supp. 2012), Diagnostic Code 9411 (2012).

2.  The requirements for an initial 50 percent evaluation for posttraumatic stress disorder were met for the term from September 28, 2006 to July 31, 2011, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411.

3.  The requirements for an initial 70 percent evaluation for posttraumatic stress disorder were met for the term effective August 1, 2011, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
Analysis
 
The applicable rating criteria for evaluating post traumatic stress disorder  provide for a 10 percent disability evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.
 
A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Global assessment of functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global assessment of functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].
 
As noted in the Introduction, the Court vacated the Board's decision to the extent that it denied entitlement to an evaluation in excess of 30 percent since November 18, 2005.  Looking then at the pertinent evidence for that term the record shows that on that date the Veteran reported the Setraline had helped his symptoms and his anger was better controlled.  His mood had improved, and he denied additional altercations with his wife or anyone else.  He described an audible voice as more of an intrusive thought than a true auditory hallucination.  The examiner observed the Veteran's mood as better, and his affect calmer.  There were no abnormal movements, and no homicidal or suicidal ideation, or evidence of paranoia.  The examiner again assigned a Global Assessment of Functioning of 60.  As noted in the Board's prior decision this was the assessment in December 2005, when the appellant was found to be calm, cooperative, to use clear speech, and to have no abnormal motor movements.  His mood relaxed, and his affect calm and euthymic.  No delusions were evident, and he denied any suicidal and homicidal ideation, as well as paranoia.  Hence, while the appellant showed evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, there was no evidence of occupational and social impairment with reduced reliability and productivity due to such signs as a flat affect, circumstantial speech, impaired memory, impaired judgment, or difficulty establishing and maintaining effective work and social relationships.  Hence, effective November 18, 2005 the appellant is most appropriately evaluated as 30 percent disabled due to posttraumatic stress disorder.  

During 2006 the Veteran was employed as a truck driver.  He had screened positive for depression  in August 2006, but he denied any suicidal or homicidal ideation.  The examiner noted the same findings on mental status examination as in December 2005, which noted a Global Assessment of Functioning of 60.

On September 28, 2006, the Veteran returned to VA requesting to restart Zoloft since he had felt better when taking the medication.  The appellant reported working as a truck driver and attending school part time.  Since his last visit, the Veteran reported that his anger, irritability, and nightmares were much worse.  He was particularly concerned about his irritability at home and at work.  He also reported drinking more than he should and definitely more than he ever had.  He stated that alcohol helped him relax so that he could sleep.  Mental Status Examination revealed that the Veteran was appropriately dressed and groomed.  His eye contact was good, and there were no psychomotor abnormalities.  His thought pattern was logical, and without flight of ideas or looseness of associations.   He denied homicidal and suicidal ideation.  His speech was normal in rate, tone, volume, and latency.  The appellant stated that his mood was "not too good."  The diagnoses were posttraumatic stress disorder, rule out alcohol dependence due to posttraumatic stress disorder.  A global assessment of functioning score was not assigned.   

During 2006 the Veteran was employed as a truck driver.  He had screened positive for depression  in August 2006, but he denied any suicidal or homicidal ideation.  The examiner noted the same findings on mental status examination as in December 2005, which noted a Global Assessment of Functioning of 60.
 
The Veteran was seen for a VA examination in November 2006.  He reported a history of posttraumatic stress disorder, and alcohol abuse, rule out dependence.  He expressed a desire to restart using Zoloft.  Since returning from Iraq the appellant reported pulling away from people, and having trust issues.  While sleeping had been a problem, medication was helping him to sleep.  He stated that he had been unemployed since returning from Iraq.  He denied a history of attempting suicide.  

Mental status examination revealed the appellant to be cooperative, friendly, clean, neatly groomed and appropriately dressed.  His speech and psychomotor activity was unremarkable.  The Veteran's affect was normal, but his mood was anxious.  His attention was intact, and he was oriented.  There was no evidence of homicidal ideation, but the appellant did report suicidal thoughts.  Regarding the latter the appellant reported witnessing a soldier kill himself, and that he had bothersome thoughts of doing something or killing himself.  The appellant denied any intent or wish to commit suicide.  The Veteran described paranoia, a sense of a foreshortened future, and being easily emotional.  When asked about employment the Veteran clarified that he recently secured a truck driving job.  The diagnosis was posttraumatic stress disorder, and a global assessment of functioning score of 52 was assigned.  

In April 2007, the Veteran reported suffering from irritability, avoidance of social contact, poor concentration, insomnia, and emotional distress over reminders of his service in Iraq.  Mental Status Examination revealed that the appellant was appropriately dressed and groomed.   He used good eye contact good.  There were no psychomotor abnormalities.  His speech was logical, and without flight of ideas or looseness of associations.  He denied homicidal and suicidal ideation, but stated that his mood was "up and down" depending on the day.  His affect was reactive but restrictive.  The pertinent diagnosis was posttraumatic stress disorder.  A global assessment of functioning score was not assigned.

A July 2008 examination report notes the Veteran reported his symptoms had worsened.  He reported being harder to get along with, his sleep was bad, and having frequent altercations.  He also reported nightmares one to three times a week and intrusive thoughts.  He described being short-tempered, anxious, easily startled, and hypervigilant.  The Veteran also stated that he felt uncomfortable in large crowds, so he avoided them.  He did deny depression, suicidal ideation and panic attacks.  The examiner noted that the Veteran had not attended therapy sessions for more than six months, and he stopped taking his medications because he reported it caused him to break out in hives.  The Veteran reported he had reduced his hours driving a truck to 30 hours a week due to his low back disability, for which he is separately rated.  He also reported he was close to his two children.
 
Mental status examination revealed the Veteran as casually and appropriately dressed, alert and cooperative.  There were no loose associations, flight of ideas, bizarre motor movements, or tics.  His mood was a bit tense but he was cooperative and friendly.  His affect was appropriate.  In addition to the absence of psychotic symptoms noted earlier, the examiner found no hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  Both remote and recent memory appeared adequate, as was judgment, insight, and intellectual capacity.  The examiner noted the Veteran's symptoms and the fact he had no friends and limited interests-though he did attend church occasionally, and the fact he was not working in the animation field, for which he was trained.  The examiner assigned a Global Assessment of Functioning of 53, but opined the Veteran's occupational and social impairment was moderate.

As noted, a 50 percent disability rating requires such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Further, a 70 percent rating requires such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence pertaining to the term from September 28, 2006 through July 31, 2011, shows that except for one occasion the appellant consistently denied suicidal ideation, and at no time did the appellant describe an active plan to commit suicide.  In general, the Veteran reported that he was employed, and the record never showed such evidence as illogical speech, obsessional rituals, near continuous panic, spatial disorientation, or any neglect in his personal appearance.  His judgment, insight and intellectual capacity were consistently adequate.  The examiners assigned global assessment of functioning scores during this term of 60, 52, and 53, i.e., scores reflective of, at worst, moderate symptomatology.  See DSM -IV.  Still, the evidence does show an anxious mood, some difficulty in the appellant's interpersonal relationships, some reports of paranoia, and a sense of a foreshortened future.  Given these symptoms, and the single report of suicidal thought in November 2006, the Board will resolve reasonable doubt in the Veteran's favor and assign a 50 percent rating for the term from September 28, 2006 through July 31, 2011.  The Board, however, finds that the preponderance of the evidence does not show entitlement to a rating of 70 percent or higher during this term given the absence of such signs as obsessional rituals which interfered with routine activities, illogical speech, near- continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.

On August 1, 2011, the Veteran was seen at a VA emergency room and reported a one month history of panic attacks, and problems breathing.  The appellant reported that his panic attacks occurred four times a week.  He denied using any medication to treat posttraumatic stress disorder.  The appellant's wife reported that he was irritable for no reason.  He described mild hypervigilence, crowd avoidance, and flashbacks.  The appellant stated that prior breathing problems were judged to be anxiety attacks.  He reported coming to VA because he needed to sleep, and wanted to find a way to have a better relationship with his wife and children.  He denied depression, but admitted feeling distant.  He denied substance abuse.  Indeed, the Veteran stated that he had a good life save for his panic attacks.  He denied auditory and visual hallucinations, as well as suicidal and homicidal ideation, although he admitted to prior thoughts of suicide.  He specifically denied having either an intent or plan to commit suicide.  The Veteran did describe memory problems.  The Veteran reported working for a trucking service, and having a good relationship with his wife and children.  

Mental status examination revealed that the Veteran was in no acute distress.  His speech was normal both in rate and tone.  His mood was OK, and his affect was congruent.  His thought processes were linear, logical and goal directed.  There was no evidence of any delusions.  The Veteran's judgment was intact, but he showed poor insight.  The examiner prescribed a low dose of mirtazapine.  The diagnosis was posttraumatic stress disorder, and the examiner assigned a global assessment of functioning score of 49.  

While the August 1, 2011, finding does not show evidence supporting the assignment of a 100 percent rating such as a gross impairment in thought processes or communication; evidence of persistent delusions or hallucinations, evidence of disorientation or severe memory loss, or evidence of an inability to perform the activities of daily living, it does suggest an increase in the Veteran's over all panic levels, increased difficulty dealing with stress, poor insight, hypervigilence and flashbacks.  Further, the appellant was assigned a global assessment of functioning score which is reflective of serious symptomatology.  Accordingly, effective August 1, 2011, the Board will assign a 70 percent rating, but no higher, under the doctrine of reasonable doubt.

The Veteran was seen for an emergency VA mental health consultation in April 2012.  He complained of hearing gunshots and screams while awake, paired with nightmares at night.  These symptoms reportedly had existed for the prior two months.  The Veteran understood that what he was hearing was not real, but stated that they were still frightening.  He denied feeling terror from the gunshot sounds and nightmares, and denied having flashbacks.  The appellant also denied suicidal ideation as well as significant functional impairment from these symptoms.  The Veteran stated that his symptoms had decreased since receiving counseling a year ago, but he did feel a need to be hypervigilant especially around a lot of people, and felt uneasy particularly when it concerned the safety of his children.  The appellant stated that he did not want medications but he was looking for counseling and ongoing support.

Mental status examination revealed the Veteran to be very  pleasant and cooperative throughout the interview.  He maintained eye contact and had a positive attitude about his illness.  His mood was "tired" due to not getting a lot of sleep due to recent nightmares.  His affect was appropriate and congruent to mood.  He did not endorse any suicidal or homicidal ideation.  No perceptual disturbances were noted.  He appeared cognitively intact, and was oriented to person, place, time and situation.  No delusions or ideas of reference were noted.  The appellant was linear, logical, and goal-directed.  His insight and judgment were both good.  The diagnosis was posttraumatic stress disorder.  A global assessment of functioning score of 61 was assigned. 

The appellant was seen for a VA compensation examination in December 2012.  The Veteran stated that he had frequent intrusive recollections of his time in Iraq, and that entering tunnels or crossing bridges while driving triggered panic and psychological arousal symptoms.  Indeed, the examiner opined that the Veteran was developing a phobia and was avoiding bridges, underpasses and tunnels.  The Veteran admitted to suffering from road rage, sleep difficulties and nightmares.  Pervasive hypervigilence, a pronounced startle reaction, and depressive mood symptoms were also reported.  The Veteran denied suicidal ideation.  Socially, the appellant described a history of being charged in 2005 with domestic abuse, but ultimately those charges were dropped.  He did describe ongoing marital difficulties, to include being involved with physical assaults, but none required the involvement of law enforcement,  The appellant stated that overall he lacked the initiative and energy to engage in any social interactions either at home or at work, however, he did meet with other veterans at a coffee shop, and that he found the peer support helpful.  Occupationally, the Veteran stated  that he worked full time as a truck driver, and that he was doing OK.  He did admit to problems driving over bridges and through tunnels.  The Veteran also reported attending classes and that he hoped to have earned enough credits for an associate's degree by the fall of 2013.  

Mental status examination noted complaints of depression, anxiety, suspiciousness, chronic sleep impairment, difficulty adapting to stressful environments, and impaired impulse control.  Psychological tests were interpreted to show that the Veteran presented himself in an unfavorable light "in an unsophisticated attempt to appear more psychologically disturbed."  Testing for memory malingering showed that the appellant's scores were suggestive of a very poor cognitive effort and likely malingering.  The examiner opined that the score could not be explained by any conclusion other than the appellant intentionally feigned significant cognitive deficits.  The Minnesota Multiphasic Personality Inventory revealed indicators showing that the appellant was intentionally engaging in symptom amplification.  

The examiner opined that in light of the appellant's test results the Veteran's reports of anxiety and depression were not reliable or valid.  The examiner further stated that tests showed that the claimed cognitive and memory deficits were clearly and unmistakably intentionally feigned.  The examiner concluded by noting that he did not question the fact that the appellant suffered from posttraumatic stress disorder.  What was questionable was the severity and effects of social and occupational functioning given the problematic evaluation results.  

In January 2013, the Veteran was seen for a psychological assessment by Kamala L. Uzzell, Ph.D.  The Veteran detailed his service in Iraq, and multiple stressful incidents there.  He stated that he currently had problems sleeping, continuing anger management issues, insomnia, flashbacks and nightmares.  The appellant described hearing gunshots at night, and being awakened by nightmares.  He further asserted that he suffered from panic attacks, particularly near bridges.  The Veteran stated that he was able to maintain his employment because his employer was willing to accommodate veterans.  The Veteran's spouse opined that she was afraid to leave the Veteran alone with their children because she feared that he could not handle the stress.  She also stated that the Veteran was paranoid around others, that his personality had changed since returning from Iraq, and that he now seemed hopeless and isolated.  A diagnosis of posttraumatic stress disorder was offered, and a global assessment of functioning score of 41 was assigned.   

In looking at the examination findings since the April 2012 study the Board finds it notable that the appellant consistently denied such symptoms as suicidal or homicidal ideation, delusions, and hallucinations.  There is no evidence during this term that the Veteran was in persistent danger of either hurting himself or others.  While the Board acknowledges the fact that Dr. Uzzell assigned a global assessment of functioning score of 41, that study did not include nor rebut the December 2012 VA psychological studies which showed evidence that the appellant was likely malingering, and attempting to appear more psychologically disturbed.  Indeed, a December 2012 Minnesota Multiphasic Personality Inventory revealed indicators that the appellant was intentionally engaging in symptom amplification, and the December 2012 VA examiner found that the Veteran's claimed cognitive and memory deficits were clearly and intentionally feigned.  While the Board will resolve reasonable doubt and decline to reduce the appellant's 70 percent rating at this time, there is no basis to assign a 100 percent rating.    

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include both the symptoms listed and the overall level of impairment.  Moreover, as noted, the courts have indicated that the general rating formula requires an analysis of whether the symptoms or others of similar severity, frequency, and duration cause the level of impairment required for the appropriate rating.  The Board has thus considered all psychiatric symptoms indicated in lay and medical evidence and not only those listed in the general rating formula, as well as the overall level of impairment, in arriving at the ratings assigned during the term, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder for the period beginning November 18, 2005 to September 27, 2006 is denied.  

Entitlement to a 50 percent rating for posttraumatic stress disorder for the period from September 28, 2006 to July 31, 2011, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 70 percent rating for posttraumatic stress disorder for the period from August 1, 2011, is granted subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


